Citation Nr: 1728004	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  99-02 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of fragment wounds to the left forearm with graft (left arm disability), rated at 30 percent disabling prior to March 19, 1998, and 40 percent disabling thereafter.

2.  Entitlement to a compensable disability rating for residual scars associated with residuals of fragment wounds to the left forearm with graft (scars). 


REPRESENTATION

Appellant represented by:	Peter Sebekos, Attorney


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1966 to February 1968 and earned a Purple Heart, among other decorations.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 1998 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, and an October 2013 rating decision issued by the RO in Huntington, West Virginia.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.

In October 1999, the Veteran testified before a Decision Review Officer.  A transcript is of record. 

In October 2006, the Board remanded for further development. 

In August 2010, the Board remanded a second time for further development. 

In April 2012, the Board assigned a 40 percent rating for the left arm disability.  The Board did not adjudicate whether an increased rating for the left arm disability was warranted during the one-year period prior to the date of the claim, pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007).  Scars were not reviewed by the Board.  The Veteran appealed the April 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court). 

In a May 2012 rating decision, which implemented the April 2012 Board decision, the RO assigned an effective date of March 19, 1998.  Scars were not reviewed by the RO because, although RO Huntington considered the scars as part-and-parcel of the left arm disability, the May 2012 rating decision reflected that the scars had been separately rated.

In February 2013, the Court issued a Joint Motion for Remand regarding the Board's April 2012 denial of a rating in excess of 40 percent for left arm disability.  

In June 2015, the Board remanded a third time for further development of the left arm disability.  The Board also directed the AOJ to issue a Statement of the Case regarding entitlement to a compensable disability rating for scars.  The Veteran subsequently perfected his appeal for scars.

In August 2016, the Board remanded a fourth time for further development to: (1) schedule a Correia-compliant, VA examination to determine the nature and severity of the left arm disability, including any left elbow manifestations, and scars; and (2) obtain an opinion from a hand surgeon to address the manifestations of the left arm disability.  See Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59; Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  For the reasons discussed below, the Board finds that the AOJ did not substantially comply with the August 2016 directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

The Board wishes to sincerely apologize to the Veteran for VA's lengthy adjudication of this matter.  While additional delay is regrettable, the Board finds that a fifth remand is required to fairly decide the Veteran's claim and to address two due process deficiencies.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Hearing Request

In March 2016, the Veteran submitted a VA Form 9 and indicated that he wanted a Board hearing via live videoconference at a local VA office on the issue of entitlement to a compensable evaluation for residual scars associated with the fragment wounds to the left forearm.  To date, the Veteran has not been afforded his requested hearing and a withdrawal of his pending hearing request is not of record.  As such, remand is required to afford him his requested hearing.  See 38 C.F.R. § 3.103(c)(1).

Stegall Violation

The Board has remanded the issue of entitlement to an increased rating for the residuals of fragment wounds to the left forearm (other than scars) on four previous occasions.  However, the AOJ did not substantially comply with the August 2016 Board remand directives to: (1) schedule a Correia-compliant, VA examination to determine the nature and severity of the left arm disability, including any left elbow manifestations, and scars; and (2) obtain an opinion from a hand surgeon to address the manifestations of the left arm disability.  See Correia, 28 Vet. App. at 168-70; 38 C.F.R. § 4.59; Barr, 21 Vet. App. at 311-12.  More specifically, the first directive required the examiner to test range of motion of the elbows bilaterally and provide a complete description of the scars.  The second directive required the hand surgeon to review the electronic claims file, address the manifestations of the left arm disability as they specifically relate to Muscle Groups VII and VIII individually, provide a detailed assessment (including indication of the level of severity) of the neurological manifestations of the left arm disability (including any ulnar neuropathy), and differentiate these neurological manifestations from those associated with the Veteran's separately service-connected carpal tunnel syndrome of the left wrist.  

The Board finds that the AOJ substantially complied with the first directive during the August 2016 VA examinations (assessing scars, peripheral nerves, elbow and forearm, and muscle injury).  See Stegall, 11 Vet. App. at 271.  The Board further finds these examinations adequate for rating purposes, as they were based on an in-person examination, contained objective testing, and had thorough explanations.  See Barr, 21 Vet. App. at 311-12.  

However, the Board finds that the AOJ did not substantially comply with the second directive because it never obtained a hand surgeon's opinion (nor does the record reflect that one was even sought).  See Stegall, 11 Vet. App. at 271.  As the aforementioned August 2016 examinations were conducted by a doctor of occupational medicine, rather than a hand surgeon, the associated opinions are insufficient to comply with the second directive.  Id.  As such, substantial compliance through further development is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Confirm whether the Veteran still wants a Board hearing on the issue of entitlement to a compensable evaluation for the residual fragment scars. 

If so, schedule the requested hearing.

2.  As previously directed, have a hand surgeon review the electronic claims file before addressing all of the following in detail:

(a)  any manifestations of the left arm disability as they specifically relate to Muscle Groups VII and VIII individually; 

(b)  any neurological manifestations of the left arm disability (including any ulnar neuropathy) and their levels of severity; and 

(c)  how to differentiate between any neurological manifestations from the left arm disability and those attributed to the Veteran's separately service-connected carpal tunnel syndrome of the left wrist.  

The AOJ is advised that this case has been remanded by the Court once and by the Board five times (including the remand herein).  Expeditious treatment and substantial compliance with remand directives are required.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a Board decision is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2016).




